Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A1of our report dated April 6, 2012 with respect to the audited financial statements of Media Mechanics, Incfor the year ended January 31, 2012 and 2011, and the period from January 6, 2011 (inception) through January 31, 2012. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas June 1, 2012
